Citation Nr: 1139196	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left wrist disability, from January 1, 2007 through December 7, 2008. 

2.  Entitlement to a rating in excess of 20 percent for left wrist disability, from February 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1990.

This appeal to the Board of Veterans Appeals (Board) arose from a May 2007 rating decision in which the RO assigned a temporary total rating for the left wrist disability for the period from October 11, 2006 through  December 31, 2006, and denied a rating in excess of 10 percent for the left wrist disability from January 1, 2007.  The Veteran filed a Notice of Disagreement (NOD) in November 2007.  The RO issued a statement of the Case (SOC) in July 2008.  In August 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) with respect to denial of a rating in excess of 10 percent for the left wrist disability.  

After receipt of additional evidence, in a June 2009 rating decision, the RO assigned a temporary total rating for the left wrist disability for the period from December 4, 2008 through  January 31, 2009, and awarded a higher rating of 20 percent for the left wrist disability, effective February 1, 2009.  The RO continued to deny the claims for higher ratings for the left wrist disability (as reflected in a February 2010 supplemental SOC (SSOC)).  

Inasmuch as higher ratings  for the left wrist disability are available both before and after February 1, 2009 (exclusive of the periods for which a temporary total rating was assigned), and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as t encompassing both  matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). As noted, considering the October 2006 date of the claim for increase, and for the sake of simplicity, the Board has characterized the matter of a higher rating for the period prior to February 1, 2009 in a manner that reflects the dates on which the 10 percent rating was actually in effect.
In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran's most recent VA examination for his left wrist disability was in January 2007.  During his August 2011 Board hearing, the Veteran testified that his left wrist disability is worse than what the January 2007 VA examination report reflects.    He also stated that, after that examination, he continued to receive treatment for significant pain in the left wrist, and that, after exhausting all nonoperative management, he underwent left wrist arthrodesis in December 2008.  The Veteran testified that he continues to experience pain across the top of his wrist with numbness in his pinky and finger tip, and that he had lost all left wrist mobility.  A March 2009 VA treatment record reflects that the Veteran has no active or passive wrist flexion or extension.  

The above-cited evidence raises questions about the adequacy of  the medical evidence of record, and indicates a worsening of the disability beyond that contemplated in the assigned ratings,  Under these circumstances, the Board finds that a more contemporaneous examination, with appropriate findings, is needed. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination,  by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in a denial of the claims for increased ratings.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy (ies) of the notice(s) of the examination  sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all pertinent, outstanding  records.  

The claims file includes VA outpatient treatment records from the West Haven VA Medical Center (VAMC), dated through March 2009,  and from the Northampton VAMC, dated through January 2007.  Thus, there exists the possibility that more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the above-noted facilities any pertinent outstanding records of evaluation and/or treatment of the Veteran,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should  give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) consistent with Hart (cited above) is appropriate.  

 Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all pertinent, outstanding records of evaluation and/or treatment of the Veteran from the West Haven VAMC (dated since March 2009) and from the Northampton VAMC (dated since January 2007).   The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report) , and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the left wrist expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the left wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left wrist due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination  sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increased ratings, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. Otherwise, the RO should adjudicate the claims on appeal in light of all pertinent evidence and legal authority (to include whether any further staged rating, pursuant to Hart (cited above) is  appropriate.)

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well and clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


